DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-10, 12-16, and 18-20 are pending.  Claims 1-10 have been examined in this Office Action. Claims 12-16 and 18-20 have been withdrawn. Claim 17 has been cancelled since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0049970 to Djuric et al. in view of U.S. Patent Application Publication 2017/0263130 to Sane et al.
As per claim 1, Djuric discloses a computer-implemented method (Djuric; At least the abstract) comprising:
(a) obtaining data associated with a plurality of actors within an environment of an autonomous vehicle and map data indicating a plurality of lanes of the environment (Djuric; At least paragraph(s) 21 and 25);
(b) generating, using a machine-learned model framework comprising one or more machine-learned models, a plurality of actor-specific graphs respectively encoding features for a plurality of actors based on the data associated with the plurality of actors and the map data, wherein the plurality of actor-specific graphs comprise a first actor-specific graph and a second actor-specific graph respectively associated with a first actor and a second actor (Djuric; At least paragraph(s) 27-31 and 33, and figure 8);
Djuric discloses (c) determining, using the machine-learned model framework, an interaction between the first actor and the second actor (Djuric; At least paragraph(s) 33, 37, and 52)
Djuric does not explicitly disclose by projecting the first actor-specific graph and the second actor-specific graph onto a global graph; and performing message passing over the global graph;
However, the above features are taught by Sane (Sane; At least paragraph(s) 3, 29, and 32-34; information is passed on the global graph to deconflict motion plans similar to the description of message passing, such as paragraph(s) 79 of the specification).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sane into the invention of Djuric with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Projecting local graphs onto a global graph and performing message passing over the global graph allows computing rapid alternatives and deconflicting when conflicts arise, as discussed in at least paragraph(s) 34 and 37 of Sane.  
(d) determining a predicted motion trajectory of the first actor based on the interaction between the first actor and the second actor and the first actor-specific graph (Djuric; At least paragraph(s) 33 and 34);
(e) determining a vehicle motion trajectory for the autonomous vehicle based on the predicted motion trajectory of the first actor (Djuric; At least paragraph(s) 35); and
(f) initiating motion control of the autonomous vehicle based on the vehicle motion trajectory (Djuric; At least paragraph(s) 35).
As per claim 2, Djuric discloses wherein the first actor-specific graph encodes features for the first actor (Djuric; At least paragraph(s) 31), the first actor-specific graph comprising:
a plurality of nodes representing lane segments of one or more lanes of the plurality of lanes of the environment, the one or more lanes being relevant to the first actor, a plurality of edges representing relationships between at least a portion of the lane segments (Djuric; At least paragraph(s) 28), and
a plurality of node embeddings indicative of at least one lane feature of at least one lane segment and a past motion of the first actor (Djuric; At least paragraph(s) 25 and 28).
As per claim 3, Djuric discloses wherein the at least one lane feature comprises at least one of: (i) a geometric feature or (ii) a semantic feature (Djuric; At least paragraph(s) 28; it is interpreted that only one lane features, i.e., geometric or semantic, is necessary to fulfil the claim scope, and the details of the other would not be necessary),
wherein the geometric feature indicates at least one of: (i) a center location of the at least one lane segment, (2) an orientation of the at least one lane segment, or (3) a curvature of the at least one lane segment (Djuric; At least paragraph(s) 28), and
wherein the semantic feature indicates at least one of: (1) a type of the at least one lane segment or (2) an association of the at least one lane segment with a traffic sign or a traffic light (Djuric; At least paragraph(s) 28).
As per claim 4, Djuric discloses wherein the relationships between at least the portion of the lane segments indicate that a respective lane segment is at least one of the following with respect to another lane segment: (i) a predecessor, (ii) a successor, (iii) a left neighbor, or (iv) a right neighbor (Djuric; At least paragraph(s) 28, 33, 37, 48, and 84).
As per claim 5, Djuric discloses wherein the data associated with the plurality of actors is indicative of the past motion of the first actor, and wherein the past motion is indicative of one or more previous locations of the first actor at one or more previous timesteps (Djuric; At least paragraph(s) 25).
As per claim 6, Djuric discloses further comprising: determining, for the first actor, one or more relevant lanes from the plurality of lanes of the environment based on a past motion of the first actor (Djuric; At least paragraph(s) 25, 28, 81, and 84).
As per claim 7, Djuric discloses wherein the global graph comprises a plurality of global nodes representing lane segments of the plurality of lanes of the environment (Djuric; At least paragraph(s) 28). 
As per claim 8, Djuric does not explicitly disclose wherein (c) comprises: generating a global node embedding for a respective global node of the global graph based on a pooling of a plurality of neighboring nodes of the plurality of actor-specific graphs; and distributing the global node embedding to the first actor-specific graph to reflect the interaction between the first actor and the second actor.
However, the above features are taught by Sane (Sane; At least paragraph(s) 32-34).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sane into the invention of Djuric with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Generating global node data and distributing the data to local graphs allows each agent to perceive their local environment, while enabling connectivity of the global space without conflicting with other agents, as discussed in at least these paragraph(s) of Sane.
As per claim 9, Djuric discloses where (d) comprises:
determining a predicted goal of the first actor based on the first actor-specific graph (Djuric; At least paragraph(s) 81); and
determining a curvature of the predicted motion trajectory based on the predicted goal of the first actor, a current position of the first actor, and a direction of the first actor (Djuric; At least paragraph(s) 81 and 84).
Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric, in view of Djuric as applied to claim 1, and in further view of U.S. Patent Application Publication 2021/0150199 to Mao et al.
As per claim 10, Djuric discloses wherein the one or more machine-learned models are trained (Djuric; At least paragraph(s) 27) based on a goal classification loss (Djuric; At least paragraph(s) 90 and 91), a goal regression loss, and a trajectory refinement loss (Djuric; At least paragraph(s) 90), wherein the goal classification loss comprises a binary cross entropy loss (Djuric; At least paragraph(s) 91), 
Djuric discloses the use of goal-based predictions and various loss functions (Djuric; At least paragraph(s) 81, 92, and 136), but does not explicitly disclose wherein the goal regression loss comprises a smooth-LI loss, and wherein the trajectory refinement loss comprises a smooth-LI loss based on ground-truth actor trajectories.
However, the above features are taught by Mao (Mao; At least paragraph(s) 83 and 101).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mao into the invention of Djuric with the motivation of simple substitution of one known element for another to obtain predictable results. Djuric discloses using a pre-trained machine-learned model and some example of how the training can be performed and Mao teaches additional types of training for machine-learned models.  Therefore, using one known method of training a model in place of another would be within the skill of and obvious to one in the art.  Determining which method of training or the optimal form of training for a particular use would be within the skill of one in the art.  
Response to Arguments
Applicant’s arguments, see 9, filed 09/15/2022, with respect to rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of the claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David P. Merlino/           Primary Examiner, Art Unit 3669